IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45256

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 385
                                                )
       Plaintiff-Respondent,                    )   Filed: March 7, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
WALLACE ALEXANDER BUNDY,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and concurrent unified sentences of fifteen years, with a
       minimum period of confinement of three years, for two counts of lewd conduct with a
       minor under sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Wallace Alexander Bundy pleaded guilty to two counts of lewd conduct with a minor
under sixteen, Idaho Code § 18-1508. For each count, the district court imposed a unified
fifteen-year sentence, with three years determinate, with the sentences to run concurrently.
Bundy appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bundy’s judgment of conviction and sentences are affirmed.




                                                   2